t c memo united_states tax_court joanne l osband petitioner v commissioner of internal revenue respondent docket no 1366-11l filed date joanne l osband pro_se lisa m oshiro for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determination to proceed with collection the issues unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure for decision are whether petitioner is liable for a frivolous_return penalty of dollar_figure under sec_6702 for and and whether respondent abused his discretion in sustaining a proposed levy and a notice_of_federal_tax_lien for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed the petition petitioner resided in the state of washington i petitioner’s tax returns petitioner filed federal_income_tax returns for and on form sec_1040 u s individual_income_tax_return on her return she reported wages of dollar_figure taxable interest of dollar_figure a business loss of dollar_figure zero tax due and dollar_figure of federal_income_tax withholding she claimed a refund for the dollar_figure of withholding gregory j schmitt a certified_public_accountant c p a based in chehalis washington prepared her return petitioner subsequently moved from chehalis to olympia washington there she met teresa marty a c p a and enrolled_agent based in placerville california through a friend of a friend ms marty prepared petitioner’s federal_income_tax returns for and on her return petitioner reported taxable interest of dollar_figure a business loss of dollar_figure a capital_loss of dollar_figure a2 taxable pension and annuity distribution of dollar_figure total_tax due of dollar_figure a credit for federal telephone_excise_tax paid of dollar_figure and zero federal_income_tax withholding on her return she reported taxable interest of dollar_figure a business loss of dollar_figure a capital_loss of dollar_figure zero tax due and zero federal_income_tax withholding on date petitioner filed amended federal_income_tax returns for and on form sec_1040x amended u s individual_income_tax_return amended tax_return reporting fictitious interest and withholding of dollar_figure dollar_figure and dollar_figure respectively underneath the preprinted heading explanation of changes she wrote that the changes were due to additional infromation sic not previously available she claimed refunds of dollar_figure dollar_figure and dollar_figure for and respectively ms marty had prepared the amended tax returns on date the irs mailed petitioner a letter requesting forms w- or for the change in withholding that she claimed on date the irs erroneously issued her a refund of dollar_figure consisting of the dollar_figure petitioner reported a capital_loss of dollar_figure on schedule d capital_gains_and_losses but she was limited to recognizing dollar_figure of the loss pursuant to sec_1211 she claimed on the amended tax_return for and interest of dollar_figure on date she mailed the irs falsified forms 1099-oid original_issue_discount oid forms purporting to be from state farm bank american express chase citibank and other financial institutions ms marty had also prepared the oid forms on date the irs mailed petitioner a letter informing her that the irs had determined that her amended tax_return for was frivolous frivolous submission letter the frivolous submission letter warned her that sec_6702 imposes a dollar_figure penalty for the filing of a frivolous tax_return or purported tax_return and provided her with an opportunity to correct her submission within days underneath the heading what you need to do the frivolous submission letter stated send us corrected return s for the taxable_period s within days of the date of this letter if you send us corrected return s we will disregard the previous document s filed and not assess the frivolous tax submissions penalty to each correct return filed please attach this letter to your corrected return s and mail to the address shown at the top of this letter we have enclosed a copy of this letter for your records and an envelope for your convenience on date and date the irs mailed petitioner frivolous submission letters relating to her amended tax returns for and respectively petitioner did not take advantage of the opportunity that the irs provided her in the frivolous submission letters on date she mailed the irs a letter in which she stated i am sending copies of the letters you sent me date and date regarding 1040x for tax years i also sent copies to my tax accountant teresa marty i do not want to be charged a penalty but i want you to know that my tax accountant will be taking care of answering your questions i expect this will fall into the window of the days in which to respond that is why i am writing would you please make a note that i have responded i have not done anything wrong and hope that we get this resolved soon i would like to know exactly what makes the tax considered frivolous on date she mailed the irs a very similar letter regarding her amended tax_return for ii frivolous communications on date the irs made a quick assessment against petitioner of dollar_figure the amount of the erroneous refund in tax and dollar_figure of interest with respect to on date the irs mailed her a collection notice to remind her of her balance due of dollar_figure with respect to thereafter petitioner mailed the irs a series of patently frivolous communications on date she mailed the irs a registered bonded promissory note for dollar_figure million on date she mailed the irs a letter stating i am in receipt of your notice of penalty and although you have charged me with frivolous tax returns you have yet to identify what is incorrect in the filing of my taxes you have provided me with irs documentation that discusses frivolous tax_return however you have not sent certified proof of your laws to prove your claim as it pertains to my tax_return additionally i have reviewed this information with my tax accountant and have been advised that you need to prove your claim please identify the information that is incorrect again i am enclosing our copies of the original letter dated until you can you prove your claim you are instructed to remove this penalty as soon as possible i request a response of this documentation within days on date she mailed the irs a second registered bonded promissory note for dollar_figure million on or about december and she mailed the irs documents entitled administrative affidavit of specific negative averment opportunity to cure and counterclaim on or about date she mailed the irs a document entitled first notice of fault and demand for payment in which she demanded dollar_figure million in damages plus interest penalties and fees on or about february and she mailed the irs documents entitled second notice of fault and demand for payment and final notice of fault and demand for payment respectively iii collection_due_process on date the irs assessed the frivolous_return penalties for and on date the irs assessed the frivolous_return penalty for on date the irs mailed petitioner letter final notice_of_intent_to_levy and notice of your right to a hearing notice_of_levy with respect to the frivolous_return penalties for and on date the irs received petitioner’s timely filed form request for a collection_due_process or equivalent_hearing cdp hearing request with respect to the notice_of_levy in the cdp hearing request she checked the box marked on date the irs mailed petitioner a notice_of_levy with respect to her federal_income_tax liability resulting from the erroneous refund petitioner requested and received a collection_due_process cdp hearing in which she challenged the liability on date respondent mailed petitioner a notice_of_determination sustaining the proposed levy petitioner did not file a petition with the court for review of that determination other and wrote this debt is in the process of being setoff--paid in full please confirm and verify payment she did not request any collection alternatives on date the irs mailed petitioner letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl with respect to her federal_income_tax liability for and the frivolous_return penalties for and on date the irs received petitioner’s timely filed cdp hearing request with respect to the nftl in the cdp hearing request she neither requested a collection alternative nor provided any explanation as to why she disagreed with the nftl on date petitioner mailed the irs a letter stating that she was amending her federal_income_tax returns for and to remove the fictitious interest and withholding she stated in the letter it is demanded that you release the notice_of_levy civil penalty that are attached the release of the civil penalty is based on the irs not responding to the validly sic of the 1099-oid as defined in publication and the lack of tax_administration as requested by me and never answered under publication she enclosed with the letter a form 1040x for and a form_9465 installment_agreement request proposing an installment_agreement with a payment of dollar_figure per month the letter was signed by petitioner and her new c p a willie hughes on date settlement officer maria n aguirre so aguirre of the irs office of appeals appeals mailed petitioner a letter scheduling a telephone cdp hearing for date in the letter so aguirre explained to petitioner that her account transcripts indicated that she had an outstanding tax_liability of dollar_figure so aguirre further explained that if petitioner wanted appeals to consider a collection alternative she needed to file all missing tax returns and provide a completed form 433-a collection information statement for wage earners and self-employed individuals so aguirre requested that petitioner call her for more information on date mr hughes faxed so aguirre the first page of petitioner’s letter dated date along with another form_9465 proposing an installment_agreement with a payment of dollar_figure per month and form sec_1040x for and removing the fictitious interest and withholding on date so aguirre held the telephone cdp hearing with petitioner and mr hughes at the cdp hearing petitioner stated that the frivolous_return penalties were assessed in error and requested that they be abated pursuant to sec_6343 lack of tax_administration irs publication your rights as a taxpayer and irs publication guide to original_issue_discount oid instruments she also requested an installment_agreement with a payment of dollar_figure per month so aguirre incorrectly determined that appeals did not have jurisdiction to abate the frivolous_return penalties so aguirre further determined that petitioner had not filed her federal_income_tax return had failed to provide a completed form 433-a and could afford to pay more than dollar_figure per month on date appeals mailed petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy and the nftl petitioner filed a timely petition with this court on date the court granted respondent’s motion to remand the case to appeals to consider petitioner’s challenge to the frivolous_return penalties on date appeals settlement officer kimberly lewis so lewis held a supplemental cdp hearing with petitioner and mr hughes petitioner raised two issues at the supplemental cdp hearing the frivolous_return penalties were assessed before the date that she filed the amended tax returns within days of the dates of the frivolous submission letters she had mailed the irs letters inquiring why the amended tax returns were considered frivolous so lewis determined that petitioner had filed the amended tax returns in and that the frivolous_return penalties were not assessed until so lewis further determined that petitioner had failed to submit corrected returns to the irs within days as requested in the frivolous submission letters so lewis examined the amended tax returns and concluded that the imposition of the frivolous_return penalties was warranted on date appeals mailed petitioner a supplemental notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy and the nftl i statutory framework opinion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for tax when a demand for payment of the tax has been made and the taxpayer fails to pay the tax sec_6320 provides that the secretary shall furnish the taxpayer with an nftl within five business days after the notice of lien is filed sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for tax if the taxpayer fails to pay the tax within days after notice_and_demand for payment is made see sec_6671 see also blaga v commissioner tcmemo_2010_170 slip op pincite sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if a taxpayer requests a hearing in response to an nftl or a notice_of_levy pursuant to sec_6320 or sec_6330 a hearing shall be held before an impartial officer_or_employee of appeals sec_6320 b the hearing under sec_6320 generally shall be conducted in a manner consistent with the procedures set forth in sec_6330 d and e sec_6320 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also 114_tc_604 the phrase underlying tax_liability includes a tax_deficiency additions to tax and statutory interest see 115_tc_329 and frivolous_return penalties under sec_6702 see 130_tc_44 following a hearing appeals must determine whether to sustain the filing of the lien and whether proceeding with the proposed levy is appropriate in making that determination appeals is required to take into consideration verification presented by the secretary during the hearing process that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed lien or levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 sec_6330 grants this court jurisdiction to review appeals’ determination in connection with a sec_6330 hearing where the underlying tax_liability is properly at issue we review the taxpayer’s liability de novo see 114_tc_176 we review all other determinations for abuse_of_discretion 117_tc_183 sego v commissioner t c pincite goza v commissioner t c pincite appeals abuses its discretion if it acts arbitrarily capriciously or without sound basis in fact or law 112_tc_19 the court_of_appeals for the ninth circuit to which an appeal of this case would lie absent a stipulation to the contrary see sec_7482 has stated that a buse of discretion occurs when a decision is based ‘on an erroneous view of the law or a clearly erroneous assessment of the facts’ 447_f3d_706 9th cir quoting 108_f3d_1031 9th cir aff’g tcmemo_2004_13 ii sec_6702 penalty a background as part of a comprehensive plan to combat the proliferation of abusive tax_shelters in congress enacted three new assessable_penalties which were codified in sections and sec_6703 which sets forth rules applicable to those penalties see s rept no vol pincite u s c c a n sec_6700 provides for the imposition of a penalty on any person who promotes an abusive_tax_shelter sec_6701 provides for the imposition of a penalty on any person who aids and abets another person in understating his or her tax_liability sec_6702 provides for the imposition of a penalty on any person who files a document purporting to be a tax_return that contains a frivolous position or was intended to delay or impede the administration of federal_income_tax laws sec_6702 the penalty statute at issue here remained largely unchanged until see tax relief and health care act of pub_l_no div a sec_407 sec_120 stat pincite in congress amended sec_6702 increasing the penalty from dollar_figure to dollar_figure and broadening its reach to include other types of frivolous tax submissions id see also alexander v commissioner tcmemo_2012_75 slip op pincite the amendment was effective for submissions made and issues raised after the date the secretary first prescribed a list of frivolous positions pursuant to sec_6702 the secretary first prescribed a list of frivolous positions on date in notice_2007_30 2007_1_cb_883 petitioner filed her amended tax returns on date therefore sec_6702 as amended applies in this case see also callahan v commissioner t c pincite n b application of sec_6702 sec_6702 as amended provides as follows sec_6702 frivolous tax submissions a civil penalty for frivolous tax returns --a person shall pay a penalty of dollar_figure if-- such person files what purports to be a return of a tax imposed by this title but which-- a does not contain information on which the substantial correctness of the self-assessment may be judged or b contains information that on its face indicates that the self-assessment is substantially incorrect and the conduct referred to in paragraph -- a is based on a position which the secretary has identified as frivolous under subsection c or b reflects a desire to delay or impede the administration of federal tax laws b civil penalty for specified frivolous submissions -- c listing of frivolous positions --the secretary shall prescribe and periodically revise a list of positions which the secretary has identified as being frivolous for purposes of this subsection the secretary shall not include in such list any position that the secretary determines meets the requirement of sec_6662 d reduction of penalty --the secretary may reduce the amount of any penalty imposed under this section if the secretary determines that such reduction would promote compliance with and administration of the federal tax laws e penalties in addition to other penalties --the penalties imposed by this section shall be in addition to any other penalty provided by law the commissioner bears the burden of proving that a taxpayer is liable for the sec_6702 penalty sec_6703 the deficiency procedures codified in subchapter_b of chapter ie sections do not apply to the assessment or collection of the sec_6702 penalty sec_6703 c petitioner’s liability for the sec_6702 penalty respondent asserts that petitioner is liable for the frivolous_return penalty under sec_6702 for and to satisfy his burden_of_proof with respect to the sec_6702 penalty respondent must establish three elements by a preponderance_of_the_evidence petitioner filed a document purporting to be a tax_return the purported return lacked information on which the substantial correctness of the self-assessment may be judged or contained information that on its face indicates that the self-assessment was substantially incorrect and petitioner’s conduct in filing the purported return was based on a position that the secretary has identified as frivolous or reflected a desire to delay or impede the administration of federal tax laws see sec_6702 sec_6703 o’brien v commissioner tcmemo_2012_326 at we address each of the elements in turn first element purported tax_return petitioner filed amended tax returns for and asserting claims for refund sec_6702 applies to all tax returns including amended returns 902_f2d_1462 9th cir thus respondent has established the first element second element substantially incorrect self-assessment petitioner’s amended tax returns for and reported fictitious interest and withholding that on the face of the returns indicated that her self-assessment was substantially incorrect petitioner reported fictitious taxable interest of dollar_figure dollar_figure and dollar_figure and fictitious federal_income_tax withholding in exactly the same amounts on her amended tax returns for and respectively she did not attach any documentation to substantiate the fictitious interest or withholding she provided only a cursory and implausible explanation that the changes were due to additional infromation sic not previously available when the irs mailed her a letter requesting verification of the changes she submitted falsified oid forms purporting to be from legitimate financial institutions petitioner neither received the fictitious interest that she reported nor was subject_to the fictitious withholding thus respondent has established the second element third element desire to delay or impede tax_administration as to the third element respondent argues that petitioner’s conduct reflected a desire to delay or impede the administration of federal tax laws petitioner in notice_2010_33 2010_17_irb_609 the irs acting for the secretary identified as frivolous positions that continued avers that she had no such intention and argues that she acted on the advice of a professional ms marty in good_faith we agree with respondent petitioner testified at trial that she claimed refunds on her amended tax returns in order to pay off her credit card debt she further testified that ms marty came up with the idea of using the oid forms and that she did not question it she admitted at trial that ms marty’s advice was very confusing and that she just went along with what ms marty said she did not receive any materials from ms marty nor did she ask for a second opinion continued a taxpayer may use a form_1099-oid original_issue_discount or another form_1099 series information_return as a financial or other instrument to obtain or redeem under a theory of redemption or commercial redemption a monetary payment out of the united_states treasury or for a refund of tax such as by drawing on a straw_man or similar financial_account maintained by the government in the taxpayer’s name a taxpayer may claim on an income_tax return or purported return an amount of withheld income_tax or other tax that is obviously false because it exceeds the taxpayer’s income as reported on the return or is disproportionately high in comparison with the income reported on the return or information on supporting documents filed with the return such as form_1099 series form_w-2 or form_2439 notice to shareholder of undistributed long-term_capital_gains however notice_2010_33 supra is effective only for submissions made after date thus it was not effective at the time petitioner filed her amended tax returns at the time she filed her amended tax returns petitioner knew or had reason to know that ms marty’s advice was too good to be true and that she was not entitled to the refunds that she claimed she reported taxable interest of dollar_figure dollar_figure and dollar_figure and federal_income_tax withholding of dollar_figure zero and zero on her federal_income_tax returns for and respectively yet on her amended tax returns she reported over dollar_figure of fictitious interest and withholding for each year she reported adjusted_gross_income agi of dollar_figure on her federal_income_tax return for and negative agi on her federal_income_tax returns for and yet on her amended tax returns she claimed refunds in excess of dollar_figure for each year petitioner did not express a genuine intention to correct her amended tax returns in her letters to the irs dated february and date in those letters petitioner wrote that she had not done anything wrong and that ms marty would be taking care of answering your questions subsequently petitioner mailed the irs a series of patently frivolous communications including two registered bonded promissory note s each for dollar_figure million two administrative affidavit s of specific negative averment opportunity to cure and counterclaim and three notice s of fault and demand for payment see supra pp we find that petitioner’s conduct in filing her amended tax returns reflects a desire to delay or impede the administration of the federal tax laws respondent has thus established the third element and accordingly he has met his burden in proving that petitioner is liable for the frivolous_return penalty under sec_6702 for and iii supplemental notice_of_determination a taxpayer is entitled to a single hearing under sec_6320 and sec_6330 with respect to the taxable_period to which the unpaid liability relates sec_6320 sec_6330 131_tc_1 aff’d 325_fedappx_448 7th cir 130_tc_79 when this court remands a case to appeals the hearing on remand is a supplement to the taxpayer’s original hearing kelby v commissioner t c pincite see also 414_f3d_144 1st cir in the event the administrative record is found inadequate for judicial review ‘the proper on brief it appears that petitioner abandoned her argument that the frivolous_return penalties were assessed before the date that she filed her amended tax returns see 121_tc_308 noting that arguments not advanced on brief may be considered abandoned in any event that argument is erroneous in that she filed her amended tax returns on date and the irs assessed the frivolous_return penalties for and on date and the frivolous_return penalty for on date course except in rare circumstances is to remand to the agency for additional investigation or explanation ’ quoting fla power light co v lorion 470_us_729 the hearing on remand provides the parties with the opportunity to complete the initial hearing while preserving the taxpayer’s right to receive judicial review of the ultimate administrative determination 134_tc_280 kelby v commissioner t c pincite a corollary to the fact that the taxpayer may receive only one hearing is that appeals makes a single determination kelby v commissioner t c pincite when this court remands a case to appeals and it comes back to us after a supplemental determination is issued we review the supplemental determination id petitioner has not advanced any argument nor introduced any evidence that would allow us to conclude that appeals’ decision to sustain the nftl and the proposed levy was based on an erroneous view of the law or a clearly erroneous assessment of the facts or that appeals acted arbitrarily capriciously or without sound basis in fact or law at the supplemental cdp hearing petitioner did not raise any challenges to her income_tax_liability for nor would she have been entitled to because she had disputed that liability at a prior cdp hearing see sec_301_6320-1 a-e7 proced admin regs see also 126_tc_356 finding that a prior opportunity to dispute the underlying tax_liability includes a prior hearing pursuant to sec_6330 it was not an abuse_of_discretion to deny petitioner an installment_agreement or another collection alternative because she did not provide a completed form 433-a and the accompanying financial documentation see 138_tc_228 123_tc_1 aff’d 412_f3d_819 7th cir appeals determined that the requirements of applicable law and administrative procedure were met and concluded that sustaining the nftl and the proposed levy action appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the collection action accordingly we hold that respondent did not abuse his discretion in sustaining the nftl and the proposed levy in reaching our holdings we have moreover petitioner conceded at trial that she was not entitled to the refund she received for and that she owes the resulting tax for considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
